Case 1:18-cv-00493-DKW-RT Document 66-2 Filed 11/18/19 Page 1 of 2      PageID #: 511




                  IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF HAWAI‘I
  PATRICIA GROSSMAN,              ) CIVIL NO. 18-00493 DKW-RT
                                  )
                Plaintiff,        )
       vs.                        ) CERTIFICATE OF SERVICE
                                  )
  HAWAII GOVERNMENT EMPLOYEES )
  ASSOCIATION / AFSCME LOCAL 152; )
  DAVID LASSNER, IN HIS OFFICIAL  )
  CAPACITY AS PRESENT OF THE      )
  UNIVERSITY OF HAWAII; AND       )
  RUSSELL SUZUKI, IN HIS OFFICIAL )
  CAPACITY AS ATTORNEY GEERAL )
  OF HAWAII;                      )
                Defendants.       )
  ________________________________)
                             CERTIFICATE OF SERVICE
        I hereby certify that, on the date noted below, a true and correct copy

  of the foregoing document was served on the following:

 Served Electronically through CM/ECF:
 ROBERT H. THOMAS, ESQ.          rht@hawaiilawyer.com                     11/18/19
 Damon Key Leong Kupchak Hastert
 1003 Bishop St., Ste. 1600
 Honolulu, HI 96813
        AND
 BRIAN KELSEY, ESQ.                  bkelsey@libertyjusticecenter.org     11/18/19
                   (Pro Hac Vice)
 JEFFREY M. SCHWAB, ESQ.             jschwab@libertyjusticecenter.org
                   (Pro Hac Vice)
 REILLY STEPHENS, ESQ.               rstephens@libertyjusticecenter.org
                   (Pro Hac Vice)
 Liberty Justice Center
 190 South LaSalle St., Ste. 1500
 Chicago, IL 60603
  Attorneys for Plaintiff
  PATRICIA GROSSMAN
Case 1:18-cv-00493-DKW-RT Document 66-2 Filed 11/18/19 Page 2 of 2   PageID #: 512




 Served Electronically through CM/ECF:
 JAMES E.T. KOSHIBA, ESQ.                                              11/18/19
 JONATHAN E. SPIKER, ESQ.        jspiker@koshibalaw.com
 Koshiba Price & Gruebner
 707 Richards Street, Ste. 610
 Honolulu, HI 96813
   AND
 SCOTT A. KRONLAND, ESQ.         skronland@altber.com
                                                                       11/18/19
 MATTHEW J. MURRAY, ESQ.         mmurray@altshulerberzon.com
               (Pro Hac Vice)
 Altshuler Berzon LLP
 177 Post Street, Suite 300
 San Francisco, CA 94108
  Attorneys for Defendant
  HAWAII GOVERNMENT
  EMPLOYEES ASSOCIATION,
  AFSCME, LOCAL 152, AFL-CIO
 JAMES E. HALVORSON, ESQ.          james.e.halvorson@hawaii.gov        11/18/19
 RICHARD H. THOMASON, ESQ. richard.h.thomason@hawaii.gov
 Office of the Attorney General
 235 So. Beretania Street, 15th Fl
 Honolulu, HI 96813
  Attorney for Defendant
  RUSSELL A. SUZUKI, in his
  official capacity as Attorney
  General of the State of Hawaiʻi

        DATED: Honolulu, Hawai‘i, November 18, 2019.

                                       /s/ Derek T. Mayeshiro
                                     CARRIE K. S. OKINAGA
                                      University General Counsel
                                     DEREK T. MAYESHIRO
                                     ELISABETH A. K. CONTRADES
                                      Associates General Counsel
                                     Attorneys for Defendant
                                     DAVID LASSNER, IN HIS OFFICIAL
                                     CAPACITY AS PRESIDENT OF
                                     THE UNIVERSITY OF HAWAIʻI



                                    2
